UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-7392



VANCE MARCEL GIBSON,

                                              Plaintiff - Appellant,

          versus


UNITED STATES OF AMERICA,

                                              Defendant - Appellee.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, Senior
District Judge. (1:06-cv-00461-WLO)


Submitted:   December 21, 2006            Decided:   January 4, 2007


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Vance Marcel Gibson, Appellant Pro Se. Lynne P. Klauer, OFFICE OF
THE UNITED STATES ATTORNEY, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Vance Marcel Gibson appeals the district court’s order

accepting the magistrate judge’s recommendation to dismiss without

prejudice Gibson’s motion for the return of seized property.                     We

have     reviewed     the     record   and     find    no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.      See     Gibson    v.   United    States,   No.    1:06-cv-00461-WLO

(M.D.N.C. July 26, 2006).          We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before     the    court   and     argument     would   not   aid   the

decisional process.



                                                                          AFFIRMED




                                       - 2 -